EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Richard Timmer on September 17, 2021.
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 57-75, drawn to a chemical compound and a pharmaceutical composition using a chemical compound of the formula


    PNG
    media_image1.png
    289
    475
    media_image1.png
    Greyscale
 classified in C07D 215/52.

Group II, claim(s) 76-79, drawn to a method of treating a disease or disorder in a mammal administering at least one chemical compound, a pharmaceutical composition, or a pharmaceutically acceptable salt using a chemical compounds of the formula

    PNG
    media_image1.png
    289
    475
    media_image1.png
    Greyscale
classified in A61K 31/519.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product.  See Novartis AG [WO 97/42953 (Reference 1, cited by Applicants)]. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01
 During a telephone conversation with Dr. Richard Timmer on August 27, 2021, an election was made without traverse to prosecute the invention of Group I, claims 57-75.  Claims 76-79 are withdrawn from further consideration by the examiner, 37 CFR
1.142(b), as being drawn to a non-elected invention.
The application has been amended as follows:
        	 Claims 76-79 have been cancelled.

REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendments filed December 17, 2020, February 10, 2021, and September 13, 2021 have been entered and considered. 
Claims 1-56 and 80-101 have been cancelled.
Claims 57-79 are pending. 
In the telephonic interview on August 27, 2021, Applicants have elected Group I, claims 57-75, without traverse.    Claims 76-79 are withdrawn from consideration as directed to a non-elected invention.
In the Response filed September 13, 2021, Applicants have responded to   Examiner’s Interview Summary of September 8, 2021.  The Examiner’s Interview Summary addressed a possible rejection based upon obviousness over Yeh et al (Reference U, cited by the Examiner on the PTO-892 mailed September 8, 2021.  Yeh et al. teaches the following: 
At page 1547, 1st and 2nd column, Yeh et al. teach the modification of the biphenyl array at the 2- position of the quinoline scaffold of 1f with heterocyclic rings.   Figure 1 is reproduced below: 

    PNG
    media_image2.png
    576
    594
    media_image2.png
    Greyscale

 At page 1547, 2nd column:  
 
    PNG
    media_image3.png
    731
    888
    media_image3.png
    Greyscale

Based upon the Response filed September 13, 2021 and the unexpected and unpredicted properties of disclosed in the prior art compounds of Yeh et al, a possible rejection based upon 35 U.S.C. §103 as being unpatentable over Yeh et al. is untenable.   
The Information Disclosure Statements filed December 17, 2020 and September 10, 2021 have been considered.  
Claims 57-75 are allowed. 
This application is in condition for allowance except for the presence of the non-elected invention, claims 76-79, elected without traverse.   As such, non-elected claims 76-79 have been cancelled.
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
Applicants preserve the right to file divisional applications drawn to non-elected subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



                                          [SIGNATURE BLOCK ON NEXT PAGE]


                                                  /Zinna Northington Davis/
                                                 Zinna Northington Davis
Primary Examiner
Group 1600-AU 1625
Znd
09.17.2021